USCA4 Appeal: 20-2118   Doc: 38        Filed: 01/15/2021   Pg: 1 of 3


                                                                FILED: January 15, 2021

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                    ___________________

                                        No. 20-2118 (L)
                                   (1:20-cv-00911-WO-JLW)
                                     ___________________

        TIMOTHY K. MOORE, in his official capacity as Speaker of the North Carolina
        House of Representatives; PHILIP E. BERGER, in his official capacity as
        President Pro Tempore of the North Carolina Senate; BOBBY HEATH; MAXINE
        WHITLEY; ALAN SWAIN

                    Plaintiffs - Appellees

        v.

        DEMOCRACY NORTH CAROLINA; LEAGUE OF WOMEN VOTERS OF
        NORTH CAROLINA; LELIA BENTLEY; MARGARET B. CATES; ROBERT
        K. PRIDDY, II; REGINA WHITNEY EDWARDS; JOHN P. CLARK; WALTER
        HUTCHINS

                    Appellants

        and

        DAMON CIRCOSTA, in his official capacity as Chair of the North Carolina State
        Board of Elections; JEFF CARMON, III, in his official capacity as a member of
        the North Carolina State Board of Elections; KAREN BRINSON BELL, in her
        official capacity as the Executive Director of the North Carolina State Board of
        Elections; STELLA ANDERSON, in her official capacity as a member of the
        Noth Carolina State Board of Elections

                    Defendants

        BARKER FOWLER; BECKY JOHNSON; JADE JUREK; ROSALYN
        KOCIEMBA; TOM KOCIEMBA; SANDRA MALONE; NORTH CAROLINA
        ALLIANCE FOR RETIRED AMERICANS; CAREN RABINOWITZ




              Case 1:20-cv-00911-WO-JLW Document 93 Filed 01/15/21 Page 1 of 3
USCA4 Appeal: 20-2118   Doc: 38        Filed: 01/15/2021   Pg: 2 of 3




                    Intervenors/Defendants

                                    ___________________

                                          No. 20-2119
                                   (1:20-cv-00912-WO-JLW)
                                     ___________________

        PATSY J. WISE; REGIS CLIFFORD; SAMUEL GRAYSON BAUM; DONALD
        J. TRUMP FOR PRESIDENT, INC.; GREGORY F. MURPHY, U.S.
        Congressman; DANIEL BISHOP, U.S. Congressman; REPUBLICAN
        NATIONAL COMMITTEE; NATIONAL REPUBLICAN SENATORIAL
        COMMITTEE; NATIONAL REPUBLICAN CONGRESSIONAL
        COMMITTEE; NORTH CAROLINA REPUBLICAN PARTY; CAMILLE
        ANNETTE BAMBINI

                    Plaintiffs - Appellees

        v.

        DEMOCRACY NORTH CAROLINA; THE LEAGUE OF WOMEN VOTERS
        OF NORTH CAROLINA; JOHN P. CLARK; MARGARET B. CATES; LELIA
        BENTLEY; REGINA WHITNEY EDWARDS; ROBERT K. PRIDDY, II;
        WALTER HUTCHINS

                    Appellants

        and

        DAMON CIRCOSTA, in his official capacity as Chair of the State Board of
        Elections; STELLA ANDERSON, in her official capacity as Secretary of the State
        Board of Elections; JEFF CARMON, in his official capacity as Member of the NC
        State Board of Elections; KAREN BRINSON BELL, in her official capacity as
        Executive Director of the North Carolina State Board of Elections; NORTH
        CAROLINA STATE BOARD OF ELECTIONS

                    Defendants

        ROSALYN KOCIEMBA; TOM KOCIEMBA; SANDRA MALONE; CAREN
        RABINOWITZ; NORTH CAROLINA ALLIANCE FOR RETIRED




              Case 1:20-cv-00911-WO-JLW Document 93 Filed 01/15/21 Page 2 of 3
USCA4 Appeal: 20-2118     Doc: 38       Filed: 01/15/2021    Pg: 3 of 3


        AMERICANS; JADE JUREK; BARKER FOWLER; BECKY JOHNSON

                     Intervenors/Defendants

                                      ___________________

                                           ORDER
                                      ___________________

              Upon consideration of the motion to voluntarily dismiss this case pursuant to

        Rule 42(b) of the Federal Rules of Appellate Procedure, and there appearing no

        opposition, the court grants the motion.

                                               For the Court--By Direction

                                               /s/ Patricia S. Connor, Clerk




              Case 1:20-cv-00911-WO-JLW Document 93 Filed 01/15/21 Page 3 of 3
